UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-51856 Newport Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 20-4465271 (State or other jurisdiction of incorporation ororganization) (I.R.S. Employer Identification No.) 100 Bellevue Avenue, Newport, Rhode Island 02840 (Address of principal executive offices) (Zip Code) (401) 847-5500 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.(See definition of "accelerated filer and large accelerated filer" in rule 12b-2 of the exchange act). Large accelerated filero Accelerated filer o Non-accelerated filerý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý As of August 10, 2007, the registrant had 4,878,349 shares of common stock outstanding. NEWPORT BANCORP, INC. Table of Contents PageNo. Part I.Financial Information Item 1. Consolidated Financial Statements (Unaudited) 1 Consolidated Balance Sheets at June 30, 2007 and December 31, 2006 1 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2007 and 2006 2 ConsolidatedStatements of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2006 and 2007 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 4 Notes to Unaudtied Consolidated Financial Statements 5-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6-15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15-16 Item 4. Controls and Procedures 16-17 Part II.Other Information Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements CONSOLIDATED BALANCE SHEETS June 30, 2007 December 31, 2006 (Unaudited) (Dollars in thousands) ASSETS Cash and due from banks $ 4,013 $ 3,705 Short-term investments 6,080 3,567 Cash and cash equivalents 10,093 7,272 Securities available for sale, at fair value 6,762 6,614 Securities held to maturity, at amortized cost 1,777 1,922 Federal Home Loan Bank stock, at cost 2,884 2,390 Loans 271,975 258,739 Allowance for loan losses (2,133 ) (1,973 ) Loans, net 269,842 256,766 Premises and equipment, net 5,974 6,099 Accrued interest receivable 1,115 1,027 Deferred income taxes 1,925 1,851 Bank-owned life insurance 9,073 5,382 Other assets 670 1,121 Total assets $ 310,115 $ 290,444 LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ 196,624 $ 192,974 Short-term borrowings 7,000 2,500 Long-term borrowings 43,449 31,950 Accrued expenses and other liabilities 2,360 3,040 Total liabilities 249,433 230,464 Preferred stock, $.01 par value; 1,000,000 shares authorized; none issued - - Common stock, $.01 par value; 19,000,000 shares authorized;4,878,349 shares issued and outstanding 49 49 Additional paid in capital 47,307 47,258 Retained earnings 17,020 16,477 Unearned compensation - ESOP (3,512 ) (3,643 ) Accumulated other comprehensive loss (182 ) (161 ) Total stockholders’ equity 60,682 59,980 Total liabilities and stockholders’ equity $ 310,115 $ 290,444 See accompanying notes to unaudited consolidated financial statements. 1 Table of Contents CONSOLIDATED STATEMENTS OF INCOME Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (Unaudited) (Dollars in thousands, except per share data) Interest and dividend income: Interest and fees on loans $ 4,217 $ 3,807 $ 8,281 $ 7,344 Interest on securities 105 98 209 182 Dividends on Federal Home Loan Bank stock 40 42 81 79 Interest on certificates of deposit - 9 - 12 Interest on short-term investments 5 42 17 47 Total interest and dividend income 4,367 3,998 8,588 7,664 Interest expense: Interest on deposits 1,277 980 2,421 1,797 Interest on short-term borrowings 157 229 280 369 Interest on long-term borrowings 462 558 860 1,133 Total interest expense 1,896 1,767 3,561 3,299 Net interest income 2,471 2,231 5,027 4,365 Provision for loan losses 47 12 160 32 Net interest income, after provision for loan losses 2,424 2,219 4,867 4,333 Other income: Customer service fees 478 345 915 676 Gain on sales of loans - 3 - 14 Bank-owned life insurance 96 21 191 38 Miscellaneous 24 37 47 67 Total other income 598 406 1,153 795 Operating expenses: Salaries and employee benefits 1,384 1,268 2,822 2,589 Occupancy and equipment, net 312 306 625 615 Data processing 239 240 507 493 Professional fees 144 80 265 176 Marketing 271 236 541 475 Other general and administrative 174 182 351 432 Total operating expenses 2,524 2,312 5,111 4,780 Income before income taxes 498 313 909 348 Provision for income taxes 214 116 366 126 Net income $ 284 $ 197 $ 543 $ 222 Weighted-average shares outstanding: Basic 4,522,844 n/a 4,519,591 n/a Diluted 4,522,844 n/a 4,519,591 n/a Earnings per share: Basic $ .06 n/a $ .12 n/a Diluted $ .06 n/a $ .12 n/a See accompanying notes to unaudited consolidated financial statements. 2 Table of Contents CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’
